Mr. Justice Leech delivered the opinion of the court: The claimant, John M. Lindberg, in the fall of 1921, was engaged as carpenter working for the Prison Commission at the new prison at Statesville and was injured in the course of his employment. The evidence shows that while the claimant was on a staging the staging broke and the claimant fell and was injured. The Attorney General filed a demurrer setting forth that the statute of limitations had run against the claim. The demurrer is sustained and the claim is denied.